internal_revenue_service number release date index number ------------------------ ------------------- ------------------------------------------------------------- -------------------- ------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc corp b06 plr-155647-09 date date legend fund --------------------------------------------------------------------- -------------------------------------------------- ----------------------------------------------------------------------- interest month year w x y z dear -------------- --------------------------------------------- ----------- ------- --------------- -- -- -- this letter responds to the letter from your authorized representative dated date requesting a ruling that the interest as described below constitutes equity for federal_income_tax purposes additional information was received in a letter dated date the information provided in these letters is summarized below fund is a closed-end management company that qualifies as a regulated_investment_company within the meaning of sec_851 of the internal_revenue_code assets of plr-155647-09 fund consist predominantly of securities generating interest exempt from regular federal_income_tax and other investments that are incidental to fund’s business of investing in such securities there are two classes of fund shares of beneficial_interest outstanding i common shares and ii a class of preferred shares comprised of a a single series of auction rate preferred shares arps and b a single series of units of interest that was issued in month of year and that is subject_to mandatory redemption z years after issuance z-year interest fund describes in its documents and in its submission the interest as a type of preferred_stock and a unit of interest as a share of such type of stock for the sake of convenience we will follow that description in the facts and representations portion of this letter the z-year interest was issued by fund for the purpose of raising capital to redeem a portion of fund’s outstanding arps fund is contemplating issuing additional series of interest with provisions substantially identical to the z-year interest except for their predetermined dividend rate and their x- year or y-year mandatory redemption terms x-year interest or y-year interest the provisions of the x-year interest and y-year interest will be substantially identical except for shorter redemption terms to the z-year interest it is fund’s current intention to use the proceeds of any issuance of additional z-year interest and or any new series of x- year interest or y-year interest to redeem fund’s arps fund has requested a ruling that x-year interest and y-year interest will be treated as equity for federal_income_tax purposes in connection with this submission fund makes the following representations a fund is authorized under article iv of fund’s declaration of trust as amended declaration to issue an unlimited number of preferred shares par_value dollar_figure per share b pursuant to the authority expressly vested in the board_of trustees of fund by article iv of the declaration the board_of trustees has by resolution authorized the issuance of w preferred shares of interest dollar_figure par_value per share and such shares of interest to be issued in one or more series c the shares of interest of each series shall rank on a parity with shares of each other series of interest and with shares of any other series of preferred shares of fund as to the payment of dividends and the distribution of assets upon dissolutions liquidation or winding up of the affairs of fund plr-155647-09 d the shares of interest of each series shall have preference with respect to the payment of dividends and as to the distribution of assets upon dissolution liquidation or winding up of the affairs of fund over the common shares of fund as described in the appropriate documents e no holder of shares of interest shall have solely by reason of being such a holder any preemptive or other right to acquire purchase or subscribe for any shares of interest or common shares or other_securities of fund which it may hereafter issue or sell f the holders of any shares of interest of any series shall be entitled to receive when as and if declared by or under the authority granted by the board_of trustees out of funds legally available therefore and in preference to dividends and distributions on common shares of fund cumulative cash dividends and distributions on each share of such series g in the event of any liquidation dissolution or winding up of the affairs of fund whether voluntary or involuntary the holders of interest shall be entitled to receive out of the assets of fund available for distribution to shareholders after satisfying claims of creditors but before any distribution or payment shall be made in respect of the common shares a liquidation distribution as described in the appropriate documents h fund shall redeem all shares of a series of interest on the redemption date for such series at a price per share described in the appropriate documents but only out of funds legally available therefore under state corporate law i fund represents that the holders of shares of interest possess voting rights that are at least as extensive as the voting rights possessed by holders of fund's common shares based on the information submitted and the representations provided we rule that x- year interest and y-year interest will be treated as equity for federal_income_tax purposes the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-155647-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely alfred c bishop jr branch chief branch corporate
